Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 1 of 33 Page ID #:832




 1   Ryan W. Koppelman (SBN 290704)              Michael J. Newton (SBN 156225)
     Timothy R. Watson (SBN 293774)              ALSTON & BIRD LLP
 2   ALSTON & BIRD LLP                           2828 North Harwood Street, 18th Floor
 3   1950 University Avenue, 5th Floor           Dallas, Texas 75201
     East Palo Alto, CA 94303                    Telephone: (214) 922-3400
 4   Telephone: (650) 838-2000                   Facsimile: (214) 922-3899
     Facsimile: (650) 838-2001                   mike.newton@alston.com
 5   ryan.koppelman@alston.com
 6   tim.watson@alston.com

 7   Evan W. Woolley (SBN 286385)
     ALSTON & BIRD LLP
 8   333 South Hope Street, 16th Floor
     Los Angeles, CA 90071
 9   Telephone: (213) 576-1000
10   Facsimile: (213) 576-1100
     evan.woolley@alston.com
11
     Attorneys for Plaintiff
12   Universal Electronics Inc.
13
14                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
15
16   UNIVERSAL ELECTRONICS INC.,                  Case No. 8:18-cv-01580-JVS-ADS
     a Delaware Company,                          Honorable James V. Selna
17
18                Plaintiff,                      PLAINTIFF UNIVERSAL
            v.                                    ELECTRONICS INC.’S OPPOSITION
19                                                TO ROKU, INC.’S MOTION TO
     ROKU, INC., a Delaware Company,              DISMISS FIRST AMENDED
20                                                COMPLAINT
21                Defendant.

22
23
24
25
26
27
28

                          UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 2 of 33 Page ID #:833




 1                                             TABLE OF CONTENTS

 2                                                                                                                       Page(s)
 3   I.     Introduction ..................................................................................................       1
 4   II.    Legal Standards ............................................................................................          2
 5
     III.   Argument ......................................................................................................       3
 6
            A.       The Arling Patent is Valid Under Section 101. ......................................... 3
 7
 8                   1.        Summary of the Arling Patent. ........................................................ 3

 9                   2.        The Claims of the Arling Patent are Directed to a Specific
                               Improvement in the Field of Electronics Control............................ 4
10
11                   3.        The Claims of the Arling Patent Contain Inventive
                               Concepts........................................................................................... 6
12
            B.       The Janik Patents are Valid Under Section 101......................................... 9
13
14                   1.        Summary of the Janik Patents.......................................................... 9

15                   2.        The Janik Patents Are Directed to Specific Improvements of
                               Remote Control Devices................................................................ 10
16
17                   3.        The Janik Patents Recite Patent Eligible Inventive Concepts. ...... 12

18                             a.        Roku’s Request for Judicial Notice is Improper. ................ 12
19                             b.        The Janik Patents Contain Inventive Concepts. .................. 14
20
            C.       The Scott Patents are Valid Under Section 101....................................... 15
21
                     1.        Summary of the Scott Patents........................................................ 16
22
                     2.        The 532 Patent is Directed to Improvements in Remote
23
                               Controls that Automate Certain Responses to User
24                             Interaction. ..................................................................................... 17
25                   3.        The 532 Patent Contains Inventive Concepts................................ 18
26
                     4.        The 446 Patent is Directed to an Improvement in Debugging
27                             Remote Control Applications. ....................................................... 20
28
                                                                   i
                                    UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 3 of 33 Page ID #:834




 1                  5.        The 446 Patent’s Claims Contain Inventive Concepts. ................. 21

 2         D.       The FAC States a Claim for Willful Patent Infringement. ...................... 22
 3   IV.   Conclusion ....................................................................................................   24
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                 ii
                                  UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 4 of 33 Page ID #:835




 1
 2                                            TABLE OF AUTHORITIES

 3                                                                                                                        Page(s)
 4   Cases
 5   Alice Corp. v. Pty. Ltd. v. CLS Bank Int’l,
 6      134 S. Ct. 2347 (2014)...................................................................................... passim
 7   BASCOM Global Internet Servs. v. AT&T Mobility LLC,
 8     827 F.3d 1341 (Fed. Cir. 2016) ................................................................................. 8

 9   Bell Atl. Corp. v. Twombly,
        550 U.S. 544 (2007)................................................................................................... 2
10
11   Berkheimer v. HP Inc.,
        881 F.3d 1360 (Fed. Cir. 2018) ................................................................... 2, 6, 7, 14
12
     Cahill v. Liberty Mut. Ins. Co.,
13     80 F.3d 336 (9th Cir. 1996) ....................................................................................... 2
14
     Capstan AG Sys. v. Raven Indus., Inc.,
15     228 F. Supp. 3d 1235, 1244 (D. Kan. 2017) .................................................... passim
16   Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A.,
17     776 F.3d 1343 (Fed. Cir. 2014) ............................................................................... 21
18   Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc.,
19     880 F.3d 1356 (Fed. Cir. 2018) ......................................................................... 11, 18

20   Cortez v. CitiMortgage, Inc.,
       Case No. CV 14-01720-RGK 2014 U.S. Dist. LEXIS 176180 (Dec.
21
       11, 2014) .................................................................................................................. 14
22
     Dana Corp. v. Am. Axle & Mfg.,
23     279 F.3d 1372 (Fed. Cir. 2002) ........................................................................... 9, 15
24
     Data Engine Techs. LLC v. Google LLC,
25     906 F.3d 999 (Fed. Cir. 2018) ................................................................................. 11
26
27
28
                                                                    iii
                                     UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 5 of 33 Page ID #:836




 1   Elbit Sys. Land v. Hughes Network Sys., LLC,
        2017 U.S. Dist. LEXIS 94495 (E.D. Tex. Jun. 20, 2017) (adopted by
 2      Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC, 2017 U.S.
 3      Dist. LEXIS 178887 (E.D. Tex. Jul. 31, 2017))...................................................... 24

 4   Enfish, LLC v. Microsoft Corp.,
        822 F.3d 1327 (Fed. Cir. 2016) ........................................................................ passim
 5
 6   Finjan, Inc. v. Blue Coat Systems, Inc.,
        879 F.3d 1299 (Fed. Cir. 2018) ................................................................................. 8
 7
     Glasswall Sols., Ltd. v. Clearswift Ltd.,
 8      2018 WL 6720014 (Fed. Cir. Dec. 20, 2018)............................................................ 7
 9
     Halo Elecs., Inc. v. Pulse Elecs., Inc.,
10     136 S.Ct. 1923 (2016).............................................................................................. 22
11   Intellectual Ventures I LLC v. Capital One Bank (USA),
12      792 F.3d 1363 (Fed. Cir. 2015) ............................................................................... 12
13   Kedkad v. Microsoft Corp.,
14     Case No. C13-0141 TEH, 2013 U.S. Dist. LEXIS 126346 (N.D. Cal.
       Sept. 3, 2013)........................................................................................................... 13
15
     Knievel v. ESPN,
16
       393 F.3d 1068 (9th Cir. 2005) ................................................................................. 13
17
     Lee v. City of Los Angeles,
18      250 F.3d 668. (9th Cir. 2001) .................................................................................. 13
19
     United States ex rel. Lee v. Corinthian Colleges,
20     655 F.3d 984 (9th Cir. 2011) ................................................................................... 14
21   McRo, Inc. v. Bandai Namco Games America,
22     837 F.3d 1299 (Fed. Cir. 2016) ..................................................................... 4, 12, 13

23   Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
       811 F.3d 1314 (Fed. Cir. 2016) ................................................................................. 1
24
25   Pareto v. F.D.I.C.,
       139 F.3d 696 (9th Cir. 1998) ..................................................................................... 2
26
     Presqriber, LLC v. Advanced Data Sys. Corp.,
27
        Case No. 6:14-CV-859, 2015 U.S. Dist. LEXIS 177436 (E.D. Tex.,
28      June 29, 2015).......................................................................................... 9, 15, 20, 22
                                                                  iv
                                    UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 6 of 33 Page ID #:837




 1   Rapid Litigation Management Ltd. v. CellzDirect, Inc.,
       827 F.3d 1042 (Fed. Cir. 2016) ................................................................................. 6
 2
     Read Corp. v. Portec Inc.,
 3     970 F.2d 816 (Fed. Cir. 1992) ........................................................................... 23, 24
 4
     Thales Visionix Inc. v. U.S.,
 5     850 F.3d 1343 (Fed. Cir. 2017) ............................................................................. 4, 6
 6   TLI Communs. LLC v. AV Auto., L.L.C.,
 7      823 F.3d 607 (Fed. Cir. 2016) ................................................................................. 12
 8   Trading Techs. Int’l v. CQG, Inc.,
 9      Case No. 05-cv-4811, 2015 U.S. Dist. LEXIS 22039 (N.D. Ill., Feb.
        24, 2015) (aff’d by Trading Techs. Int’l, Inc. v. CQG, Inc., 675 Fed.
10      Appx. 1001, 1004 (Fed. Cir. 2017)) ............................................................ 17, 18, 19
11   Uniloc USA, Inc. v. HTC Am., Inc.,
12     Case No. C17-1558JLR, 2018 U.S. Dist. LEXIS 100737 (W.D. Wash.
       June 14, 2018).......................................................................................................... 18
13
14   Vaporstream, Inc. v. Snap Inc.,
       2018 U.S. Dist. LEXIS 32884 (C.D. Cal. Feb. 27, 2018) ......................................... 8
15
     WBIP, LLC v. Kohler Co.,
16
       829 F.3d 1317 (Fed. Cir. 2016) ............................................................................... 24
17
     Statutes
18
     35 U.S.C. § 101...................................................................................................... passim
19
20   Other Authorities

21   Rule 12(b)(6)............................................................................................................. 2, 13
22
23
24
25
26
27
28
                                                                    v
                                     UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 7 of 33 Page ID #:838




 1   I.    Introduction
 2         Roku’s Motion to Dismiss is a contrived attempt to test the validity of some of
 3   the asserted patents and to avoid responsibility for Roku’s egregious copying of UEI
 4   technology. All of Roku’s challenges fail on the law, on the facts, and on proper
 5   procedure. The Motion should be denied in its entirety.
 6         First, the asserted claims of the six challenged patents satisfy both steps of the
 7   Alice test. For step one of the test, the claims are not directed to abstract ideas. They
 8   permissibly claim technical improvements in specific fields. Roku mischaracterizes
 9   the claims in abstract manner to argue they are abstract. Courts routinely reject this
10   specious tactic, and this Court should as well. For step two, the claims contain
11   limitations that, alone or in combination, represent inventive concepts, as is permitted
12   for patenting. Under both steps, the validity of the claims is supported by factual
13   assertions in the First Amended Complaint (“FAC”), which the Court must currently
14   accept as true but that Roku either ignores or improperly attempts to dispute. To refute
15   such factual allegations, Roku must offer clear and convincing evidence, a high
16   standard that Roku has not met, nor even argued that it has met, further precluding a
17   finding of patent ineligibility at this stage of the case.
18         In regards to willfulness, UEI has alleged with specific factual details that Roku
19   willfully infringed each of the asserted patents by copying UEI’s technology that
20   embodies the asserted patents, conduct that the law has long recognized as a basis for
21   willful patent infringement. As UEI alleges, Roku had significant access to UEI’s
22   technical documents and UEI products themselves. Then, Roku copied UEI’s patented
23   features into its own products without UEI’s consent. These allegations are sufficient
24   to pursue willful patent infringement claims here. Roku strains to challenge the
25   allegations by claiming that they are not plausible despite the allegations containing
26   significant factual detail. The Court should reject Roku’s arguments.
27         For at least these reasons, and as discussed in more detail below, Roku’s
28   Motion should be denied in its entirety.
                                                   1
                            UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 8 of 33 Page ID #:839




 1   II.   Legal Standards
 2         Dismissal for failure to state a claim is improper if the plaintiff alleges “enough
 3   facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
 4   550 U.S. 544, 570 (2007). On a Rule 12(b)(6) motion, the court must accept all
 5   material allegations in the complaint as true and construe them in the light most
 6   favorable to the nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-
 7   38 (9th Cir. 1996). “A complaint should not be dismissed unless a plaintiff can prove
 8   no set of facts in support of his claim which would entitle him to relief.” Id. The
 9   court must also accept as true all reasonable inferences from the material allegations
10   in the complaint. Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).
11         Patent eligibility under 35 U.S.C. § 101 is an issue of law that may contain
12   underlying issues of fact. Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018)
13   (citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1325
14   (Fed. Cir. 2016)). The Supreme Court provides a two-part test for assessing patent
15   eligibility. Alice Corp. v. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
16   First, courts ask whether the claims are directed to a patent-ineligible concept. Id. at
17   2355. If not, the inventions are patent eligible and the inquiry ends. Enfish, LLC v.
18   Microsoft Corp., 822 F.3d 1327, 1339 (Fed. Cir. 2016). If they are directed to a
19   patent-ineligible concept, the court must “consider the elements of each claim both
20   individual and as an ordered combination to determine whether the additional
21   elements transform the nature of the claim into a patent-eligible application.” Alice,
22   134 S. Ct. at 2355. Claims are not ineligible under step two if they contain limitations
23   that “involve more than performance of well-understood, routine, and conventional
24   activities previously known to the industry.” Berkheimer, 881 F.3d at 1367. “The
25   question of whether a claim element or combination of elements is well-understood,
26   routine and conventional to a skilled artisan in the relevant field is a question of fact”
27   that must be proven by clear and convincing evidence. Id. at 1368 (citing Microsoft
28   Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011)).
                                                  2
                            UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 9 of 33 Page ID #:840




 1   III.   Argument
 2          A.    The Arling Patent is Valid Under Section 101.
 3          The claims of U.S. 9,716,853 (“the Arling Patent”) are patent eligible under
 4   both prongs of the Alice test. They are directed to a technological improvement in the
 5   field of appliance control and contain limitations that alone and in combination were
 6   not well-understood, routine, or conventional. This section summarizes aspects of the
 7   Arling Patent and explains how the claims satisfy the Alice test. For the reasons stated
 8   below, the Court should deny Roku’s Motion with respect to the Arling Patent.
 9                1.    Summary of the Arling Patent.
10          The Arling Patent, titled “System and Method for Optimized Appliance
11   Control,” is directed to a specific problem in the field of electronic devices or
12   appliances, specifically the need for a single device capable of controlling multiple
13   functional operations of appliances that use differing communication means. At the
14   time of the patent, the development of new communication methods created a problem
15   where multiple devices in the same room required different communication methods,
16   thus requiring the use of multiple control devices. (D.I. 28 at ¶ 91). The Arling Patent
17   notes “the recent proliferation of wireless and wired communication and/or digital
18   interconnection methods such as WiFi, Bluetooth, HDMI, etc., amongst and between
19   appliances [resulted] in a corresponding proliferation of such communication
20   protocols and command formats.” (D.I. 28-4 at 1:45-50). Despite these advances in
21   device control technology, “many manufacturers were slow to adopt newer methods,
22   resulting in situations where multiple devices in the same room or network could only
23   be operated via different communication methods. (D.I. 28 at ¶ 91).
24          To solve this problem, the Arling Patent discloses and claims a device “for
25   taking advantage of improved appliance control communication methods” in a way
26   that is “seamlessly integrated with legacy application control technology.” (D.I. 28-4
27   at 1:63–2:3). The invention involves “a modular hardware and software solution”
28   called a “Universal Control Engine (UCE).” The UCE’s features include: (i) being
                                                3
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 10 of 33 Page ID #:841




 1   adapted “to provide device control across a variety of available control
 2   methodologies” such as “infrared (IR) remote control protocols” and “Consumer
 3   Electronic Control (CEC) [] over a wired HDMI connection” and (ii) being “adapted
 4   to combine various control methods in order to realize the best control option for each
 5   individual command for each individual device.” (Id. at 2:4-20). These features,
 6   which are specific to the field of appliance control, are reflected in the asserted claims.
 7   An example of the invention is that the UCE “may utilize IR commands to power on
 8   an AV receiver appliance while CEC commands or another method may be used to
 9   select inputs or power down the same AV receiver appliance; or CEC commands may
10   be used to power on and select inputs on a TV appliance while IR commands may be
11   used to control the volume on the same TV appliance.” (D.I. 28-4 at 2:39-45). Based
12   on at least the above facts, which are not subject to dispute at this stage of the
13   proceedings, the Arling Patent is patent eligible under both prongs of the Alice test—
14   its claims are directed to a technological improvement in appliance control and
15   contain limitations that alone and in combination were inventive.
16                2.     The Claims of the Arling Patent are Directed to a Specific
                         Improvement in the Field of Electronics Control.
17
           The claims of the Arling Patent are valid under Alice step one, as they are
18
     directed to specific improvements in technology, rather than abstract ideas. Enfish,
19
     822 F.3d at 1335-36 (holding that claims that focus on a specific asserted
20
     improvement in computer capabilities are patent eligible); McRo, Inc. v. Bandai
21
     Namco Games America, 837 F.3d 1299, 1316 (Fed. Cir. 2016) (holding claims
22
     directed to a specific process for automatically animating characters using particular
23
     information patentable as an improved technological result); Thales Visionix Inc. v.
24
     U.S., 850 F.3d 1343, 1348-49 (Fed. Cir. 2017) (finding claims directed to systems and
25
     method using inertial sensors in a non-conventional manner to solve existing problems
26
     were not abstract). Similar to Enfish, McRo, and Thales Visionix, the claims of the
27
     Arling Patent are directed to a specific improvement to existing technology. The
28
     claimed invention solves the problem of controlling functional operations of multiple
                                                 4
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 11 of 33 Page ID #:842




 1   appliances that use different communication methods by having a central UCE that
 2   detects and uses identities of connected appliances to create a listing of at least two
 3   communication methods for controlling at least two functional operations of that
 4   appliance and selects the communication methods to be used for each functional
 5   operation. The claims represent an improvement in the field of universal remote
 6   controls, as they eliminate the need for multiple remotes to control devices that use
 7   different communications protocols or for all devices to use the same protocol creating
 8   a UCE that can control multiple appliances and select the best method for controlling
 9   multiple functions of each. (D.I. 28 at ¶¶ 91-92). Thus, the invention improves the
10   way that connected appliances may be controlled by a specific applicant, and the
11   claims are thus patent-eligible. See Enfish, 822 F.3d at 1335-36.
12         Roku asserts that the claims are directed to “the abstract idea of choosing one of
13   a number of communications paths over which to send a message” and analogizes this
14   to the Postal Service determining paths to send letters. (D.I. 32 at 7). The Federal
15   Circuit warned against this type of argument, admonishing reading the claims at such
16   a high level of abstraction and untethered form the language of the claims that would
17   allow exceptions to Section 101 to swallow the rule. See, e.g., Enfish, 822 F.3d at
18   1337. Roku’s example of routing mail via truck, railroad, or ship has little, if anything,
19   to do with the claims of the Arling Patent. In particular, claim 1 does not merely relate
20   to delivering information. The claim itself, and the entire patent, show that the
21   invention is directed to a control. The limitations of claim 1 reflect this throughout,
22   including the preamble (“A universal control engine, comprising”) and limitations
23   requiring the UCE “to respond to a detected presence of an intended target appliance
24   within a logical topography of controllable appliances” and to “respond to a received
25   request from a controlling device intended to cause the intended target appliance to
26   perform a one of the first and second functional operations.”
27         Further, the claims do not generally involve communication methods, but they
28   involve at least a first and second communication method “for use in controlling each
                                                 5
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 12 of 33 Page ID #:843




 1   of at least a first functional operation and a second functional operation of the intended
 2   target appliance.” (D.I. 28-4 at 13:59-64). A postal worker does not select a method
 3   for controlling an appliance, let alone selecting a first and second method for
 4   controlling a first and second functional operation of that appliance. Roku’s attempt
 5   to characterize the claims as being directed merely to selecting communication
 6   protocols—without acknowledging the important limitations relating to appliance
 7   control—is thus improper. Rapid Litigation Management Ltd. v. CellzDirect, Inc.,
 8   827 F.3d 1042, 1050 (Fed. Cir. 2016) (“[I]t is not enough to merely identify a patent-
 9   ineligible concept underlying the claim; we must determine whether that patent-
10   ineligible concept is what the claim is ‘directed to.’”); Thales Visionix, 850 F.3d at
11   1349. The Court should therefore deny Roku’s Motion with respect to the Arling
12   Patent, find that the claims are valid and not directed to an abstract idea.
13                3.     The Claims of the Arling Patent Contain Inventive Concepts.
14         While the Court does not need to consider step two if it finds the claims are not
15   directed to an abstract idea, the claims of the Arling Patent are nonetheless valid under
16   Alice step two. As noted above, a claim satisfies step two if its limitations “involve
17   more than performance of well-understood, routine, and conventional activities
18   previously known to the industry.”       Berkheimer, 881 F.3d at 1367. The claims
19   contain limitations that are not routine, conventional, or well-understood when read
20   individually or in combination. Roku does not submit clear and convincing evidence
21   to the contrary and has not met its burden of showing the claims should be dismissed.
22   The Court should deny Roku’s Motion on the Arling Patent under Alice step two.
23         Claim 1’s limitation of “using an identity associated with the intended target
24   appliance to create a listing comprised of at least a first communication method and a
25   second communication method different than the first communication method for use
26   in controlling each of at least a first functional operation and a second functional
27   operation of the intended target appliance” was not well-understood, routine or
28   conventional at the time of invention. (D.I. 28 at ¶ 92). Prior art to the Arling Patent
                                                  6
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 13 of 33 Page ID #:844




 1   did not disclose this limitation, a fact recognized by the USPTO Examiner during
 2   prosecution. (Id.). Roku’s Motion acknowledges that the FAC contains these specific
 3   allegations. (D.I. 32 at 8 (citing D.I. 28 at ¶ 92)). These allegations must be taken as
 4   true, with all inferences drawn in UEI’s favor. This should end the inquiry. Because
 5   Roku does not submit clear and convincing evidence to the contrary, or even argue
 6   that it can meet this high evidentiary standard, its motion fails and should be denied.
 7   Berkheimer, 881 F.3d at 1368.
 8         Further, Roku’s specific arguments do not establish that the Arling Patent fails
 9   to satisfy Alice step two. Roku again argues by analogy, stating that “the Post Office
10   would necessarily have to know whether a particular route or method was available to
11   send a package and update its information when a particular route or method became
12   available or unavailable (e.g., when a train route becomes unavailable because a rock
13   slide covers the tracks).” (D.I. 32 at 8). Once again, the claims of the Arling Patent
14   are directed to creating a listing of at least a first and second communication method
15   for controlling appliances and using such methods to control at least a first and second
16   functional operation of such appliance. Roku’s analogy merely relates to
17   communication transmissions. It has nothing to do with using multiple
18   communication methods to control multiple functions of an appliance. The Post Office
19   does not control any appliances with its letter routing.
20         Roku’s cited authority is likewise inapposite.       In Glasswall Sols., Ltd. v.
21   Clearswift Ltd., 2018 WL 6720014, at *1-2 (Fed. Cir. Dec. 20, 2018)
22   (nonprecedential), the claims were found to recite only “generic computer functions”
23   and “conventional manipulation of information by a computer.” Here, Roku has
24   simply not shown by clear and convincing evidence that the limitation “using an
25   identity associated with the intended target appliance to create a listing” was
26   conventional as opposed to a new, improved function that devices could not
27   previously do. Similarly, in BSG Tech v. BuySeasons, Inc., the claims were found to
28   not include improvements in how databases functioned. 899 F.3d 1281, 1288 (Fed.
                                                 7
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 14 of 33 Page ID #:845




 1   Cir. 2018). The Arling Patent claims, in contrast, do in fact claim an improved way
 2   that appliance control functions, including the UCE that uses an improved way of
 3   storing and organizing information related to connected appliances. In Apple, Inc. v.
 4   Ameranth, Inc., the Federal Circuit found that certain claims covered existing
 5   restaurant processes when done by a computer. 849 F.3d 1229, 1244 (Fed. Cir. 2016).
 6   Here, the claimed UCE provides a technical improvement in appliance control, not
 7   merely a pre-existing process implemented by a computer.
 8         Further, even assuming Roku were correct that the Arling Patent uses only
 9   conventional elements, a “non-conventional and non-generic arrangement of known,
10   conventional pieces” may still be an inventive concept that satisfies Alice step two.
11   BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed.
12   Cir. 2016) (holding that the claimed manner of performing content filtering on the
13   internet at “a specific location, remote from the end-users, with customizable filtering
14   features specific to each end user” was an inventive concept); Finjan, Inc. v. Blue
15   Coat Systems, Inc., 879 F.3d 1299, 1305-06 (Fed. Cir. 2018) (holding software-based
16   innovation in virus scanning was patent eligible). Here, the claims of the Arling
17   Patent use appliance identity information in a novel way—to develop, by a UCE, a
18   listing of first and second communication methods for controlling first and second
19   functional operations of that appliance and using one of such communication methods
20   to control the first and second functional operations. (D.I. 28 at ¶ 92). Again, Roku
21   does not submit clear and convincing evidence that claim 1, when read as a whole,
22   was well-understood, routine, or conventional. Indeed, courts in this district have
23   recognized that even in the presence of expert testimony, an issue of fact may exist
24   preventing summary judgment on invalidity under Section 101.                 See, e.g.,
25   Vaporstream, Inc. v. Snap Inc., 2018 U.S. Dist. LEXIS 32884, at *14-16 (C.D. Cal.
26   Feb. 27, 2018). For this additional reason, Roku’s Motion should be denied.
27         Similarly, the dependent claims add limitations that further provide inventive
28   concepts to the specific application of the UCE. Claim 2 requires that “the instructions
                                                8
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 15 of 33 Page ID #:846




 1   cause the universal control engine to respond to the request by causing a highest
 2   prioritized one of the first and second communication methods…to be used to
 3   transmit…a command.” Claim 3 requires that “the instruction cause the universal
 4   control engine to initiate a detection of the presence of the intended target appliance
 5   within the logical topography of controllable appliances.” Claim 6 requires that the
 6   instructions “cause the universal control engine to use at least one characteristic
 7   associated with each of the plurality of communication methods in the listing to
 8   prioritize the first and second communication methods in the listing.” Roku has not
 9   established by clear and convincing evidence that these additional limitations—
10   individually or in combination—were routine, well-understood, or conventional in the
11   field of appliance control. See Presqriber, LLC v. Advanced Data Sys. Corp., Case
12   No. 6:14-CV-859, 2015 U.S. Dist. LEXIS 177436, *16 (E.D. Tex., June 29, 2015)
13   (denying motion to dismiss in part because alleged inventive concepts were not
14   “facially recognizable as well-understood, routine, conventional” and the Court had to
15   accept the allegations as true). Each claim of a patent is presumed valid “independent
16   of the validity of the validity of other claims” and “an independent evaluation is
17   necessary … because dependent claims necessarily add limitations to the claims from
18   which they depend and may therefore not be subject to the same asserted grounds of
19   invalidity.” Dana Corp. v. Am. Axle & Mfg., 279 F.3d 1372, 1376 (Fed. Cir. 2002).
20   The Court should thus deny Roku’s Motion with respect to the Arling Patent.
21         B.    The Janik Patents are Valid Under Section 101.
22         The claims of the Janik Patents are patent-eligible under both prongs of the
23   Alice test. They are directed to specific problems in the field of remote control
24   devices, specifically the challenge of adding functionality to a remote control device
25   equipped with a touchscreen. They contain limitations that were not well-understood,
26   routine, or conventional, such as touchscreens, multiple operational modes, and
27   multiple inputs. The Court should therefore deny Roku’s Motion on the Janik Patents.
28               1.     Summary of the Janik Patents.
                                               9
                          UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 16 of 33 Page ID #:847




 1         The Janik Patents are all titled “Controlling Device with Dual-Mode, Touch
 2   Sensitive Display.” At the time of the patents remote control devices were generally
 3   limited to one mode of user interaction like pressing a button or soft key. (D.I. 28, ¶¶
 4   110, 133, 155; D.I. 28-7, 1:60–2:8 (describing prior art remote controls that only
 5   recognized tapping input)). Such input was useful for making menu selections, but did
 6   not allow for cursor control functionality on a remote appliance. (Id.); (D.I. 28, ¶ 155).
 7         The inventions of the Janik patents focus on a remote control device, the
 8   software therein, and methods of use that enable a touchscreen remote control to
 9   accept and react to two different types of input—tapping and swiping. An example of
10   the claimed invention is “when operating within the first operational mode, when the
11   user activates a mechanical button or soft button, a command code specific to an
12   operational function on a specific target device is typically sent to target device” to,
13   for example, “navigate through selections and menus displayed on the TV.” Then, a
14   button press or input from “feedback components” allow the controlling device to be
15   “toggled between the first operational mode and the second operational . . . mode.”
16   Where, for example, the target appliance “may thus use the data provided by the
17   touch-sensitive digitizing sub-system of the universal controlling device 100
18   identically to data received from a USB mouse, e.g., to control movement of a
19   displayed pointer.” (D.I. 28-7 at 5:17-60). Thus, the Janik Patents are patent-eligible
20   under both steps of the Alice test because they are directed to a solution (a process of
21   recognizing input, transmitting data, and distinguishing touchscreen input) to a
22   problem (limited functionality) in the field of remote controls and contain limitations
23   that, alone and in combination, were not well-understood, routine, or conventional.
24                2.     The Janik Patents Are Directed to Specific Improvements of
25                       Remote Control Devices.
           The claims of the Janik Patents are valid under Alice step one, as they are not
26
     directed to abstract ideas. Rather, they are directed to a specific solution to a
27
     problem—touchscreen remote devices that could only recognize one type of tapping
28
                                                 10
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 17 of 33 Page ID #:848




 1   input—by using specific inputs with specific process steps for specific functions to
 2   achieve a result that improves remote control functionality. This kind of technological
 3   improvement is patent eligible. See Enfish, 822 F.3d at 1335-36.
 4         For example, in Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1008-
 5   09 (Fed. Cir. 2018), claims covering a tabbed GUI for spreadsheets were not directed
 6   to an abstract idea because they related to a “specific method” of navigating
 7   spreadsheets involving “specific steps” and a “specific interface”—not merely the
 8   “idea of navigating through spreadsheet pages using buttons or a generic method of
 9   labeling and organizing spreadsheets.” See also Capstan AG Sys. v. Raven Indus.,
10   Inc., 228 F. Supp. 3d 1235, 1244 (D. Kan. 2017) (claims for algorithm using specific
11   inputs in specific formula for specific purpose of individual valve control were not
12   directed to abstract idea); Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880
13   F.3d 1356, 1363 (Fed. Cir. 2018) (claims reciting a specific improvement resulting in
14   an improved user interface were directed to an improvement in the functioning of
15   computers). Just as in Data Engine, the Janik Patents involve specific steps: accepting
16   a first type of tapping input, transmitting the data associated with that input to a
17   remote appliance, accepting a second type of swiping input, distinguishing between
18   two types of touchscreen input, and transmitting the data associated with the second
19   input to a remote device to perform a different function than the first input such as
20   cursor functionality. The claims “set out to solve a problem that itself is patent-
21   eligible”—adding functionality to distinguish between tapping and swiping inputs on
22   touch screen remotes so as to perform certain control functions—and are thus patent
23   eligible. Capstan, 228 F. Supp. 3d at 1244.
24         Roku’s characterization of the Janik Patents—that they are merely directed to
25   “the abstract idea of recognizing or distinguishing among different types of inputs”
26   (D.I. 32 at 11:16-17) runs afoul of the Federal Circuit’s admonition that “we must be
27   careful to avoid oversimplifying the claims because at some level, all inventions
28   embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or
                                               11
                          UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 18 of 33 Page ID #:849




 1   abstract ideas.” TLI Communs. LLC v. AV Auto., L.L.C., 823 F.3d 607, 611 (Fed. Cir.
 2   2016). The Janik Patents do not preempt all applications of distinguishing between
 3   different types of inputs—just as with the Arling Patent, Roku ignores the limitations
 4   of claim 1. The Janik Patents are about a specific device (a remote control), receiving
 5   specific types of inputs (tapping and swiping on a touchscreen), processing those
 6   inputs in a specific way (distinguishing between taps and swipes), and doing specific
 7   things with those inputs (transmitting data from the inputs to a remote appliance to
 8   perform different functions such as media selection or cursor control). The claims of
 9   the Janik Patents do not cover a “fundamental . . . practice long prevalent in our
10   system.” Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369
11   (Fed. Cir. 2015). The Janik Patents cover a specific technological improvement to a
12   specific technological device and are directed to patent-eligible subject matter.
13   Enfish, 822 F.3d at 1335-36; McRo, 837 F.3d at 1316.
14                3.    The Janik Patents Recite Patent Eligible Inventive Concepts.
15         Roku’s argument on step two of the Alice test for the Janik Patents suffers from
16   three fatal flaws. The first flaw is that Roku’s argument is premised entirely on a
17   defective Request for Judicial Notice (“RJN”) and failed arguments about the scope of
18   the prior art based on the evidence sought to be introduced by the RJN. The second
19   flaw is that Roku ignores UEI’s factual allegations showing that the use of
20   touchscreens in remotes and distinguishing between tapping and swiping inputs were
21   not routine or conventional. The final flaw is that Roku seeks to invalidate 154 claims
22   of three patents with the naked assertion that the single claim it analyzes is
23   representative, while a glimpse at UEI’s other asserted claims reveals this as false.
24                      a.       Roku’s Request for Judicial Notice is Improper.
25         The entirety of Roku’s argument that the elements of claim 1 of the 505 patent
26   are routine and conventional is based on an RJN seeking notice of a patent application
27   publication, Pub. No. US 2003/0103088 (the “088 Application”). Roku asserts that
28   the 088 Application, mentioned in passing in the Janik patent specifications,
                                                 12
                             UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 19 of 33 Page ID #:850




 1   constitutes an admission as to the scope of the prior art showing that features like
 2   remote touchscreens and GUIs were routine and conventional. (D.I. 32, 13-15). Roku
 3   asserts that the 088 Application is a public record incorporated by reference into the
 4   Janik Patents that is thus judicially noticeable. (Id.) As described more fully in the
 5   concurrently filed objections, Roku’s RJN is defective for several reasons.
 6         First, the 088 Application is not actually incorporated by reference. Generally
 7   “a district court may not consider any material beyond the pleadings in ruling on a
 8   Rule 12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d 668, 688. (9th Cir. 2001).
 9   Incorporation by reference allows the Court to consider documents outside of the
10   complaint, but only where the “contents are alleged in a complaint and whose
11   authenticity no party questions.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir.
12   2005). The 088 Application is not mentioned in the FAC at all. Instead, Roku relies
13   on a daisy chain of incorporation by reference—Roku asserts that the 088 Application
14   is incorporated into the Janik Patents, which are then incorporated in the FAC. A
15   chain of such incorporations is not allowed. See Kedkad v. Microsoft Corp., Case No.
16   C13-0141 TEH, 2013 U.S. Dist. LEXIS 126346, *20 (N.D. Cal. Sept. 3, 2013).
17         Second, Roku’s RJN is also improper for asking the Court to take judicial
18   notice of disputed facts. Roku requests judicial notice of the “fact” that remote control
19   devices with touchscreens, GUIs, and motion inputs were routine and conventional at
20   the time of the patent. (D.I. 32 at 15:1-11.) But this alleged “fact” is merely Roku’s
21   interpretation of the 088 Application’s description of local control on a PDA device.
22   UEI’s FAC alleges that touchscreens were not routine and conventional with remote
23   controls because “touchscreen technology comprised a small part of the market, was
24   generally expensive, and was difficult to incorporate into a consumer device.” (D.I.
25   28 at 30:8-10.)    Moreover, “[t]o the extent touchscreen technology was used, it
26   replicated functionality of hard keys, as opposed to allowing multiple methods of
27   control.” (Id. at 30:10-11). The Court cannot take judicial notice of the disputed fact
28   as to whether remote control devices with touchscreens, GUIs, and the ability to
                                                13
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 20 of 33 Page ID #:851




 1   distinguish between two types of touch input were routine and conventional in the art.
 2   See United States ex rel. Lee v. Corinthian Colleges, 655 F.3d 984, 999 (9th Cir. 2011)
 3   (“Here, we can consider the existence of the reports . . . . Nonetheless, we may not, on
 4   the basis of these reports, draw inferences or take notice of facts that might reasonably
 5   be disputed.”) (emphasis in original); see also Cortez v. CitiMortgage, Inc., Case No.
 6   CV 14-01720-RGK (SPx) 2014 U.S. Dist. LEXIS 176180, *9 (Dec. 11, 2014) (“Even
 7   if the Court could take judicial notice of the documents themselves, it could not take
 8   notice of the truth of the facts asserted within the documents.”).
 9         Even if judicial notice were taken of the 088 Application, and even if notice
10   were taken of the alleged “fact” Roku cites therein, it would still not support Roku’s
11   argument that the Janik Patents lack inventive concepts. Roku asserts that the 088
12   Application shows that remote control devices using touchscreens and GUIs were
13   routine and conventional in the art. But Roku cannot meet its burden of proof by clear
14   and convincing evidence with a single reference. See Berkheimer, 881 F.3d at 1369
15   (“The mere fact that something is disclosed in a piece of prior art, for example, does
16   not mean it was well-understood, routine, and conventional.”). Thus, Roku fails to
17   carry its burden, and its Motion must be denied.
18                       b.       The Janik Patents Contain Inventive Concepts.
19         UEI’s FAC contains factual allegations establishing that the elements of the
20   Janik Patents are not routine or conventional. Touchscreens themselves were
21   expensive and uncommon in remote controls. (D.I. 28, ¶ 111). To the extent that
22   touchscreens were used, they contained only the tapping functionality reminiscent of
23   traditional hard key remotes. (Id.). Roku’s alleged identification of a single prior art
24   device using a touchscreen (the iPAQ, for local control) does not mean that
25   touchscreens were conventional in connection with remote controls. Berkheimer, 881
26   F.3d at 1369; Capstan, 228 F. Supp. 3d at 1247 (mere identification of individually
27   controlled valves in prior art did not mean they were conventional). This falls far short
28   of clear and convincing evidence of invalidity. Berkheimer, 881 F.3d at 1368. In
                                                  14
                              UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 21 of 33 Page ID #:852




 1   light of UEI’s factual allegations and the standard on a motion to dismiss requiring
 2   acceptance of UEI’s allegations as true, the Janik Patents contain an inventive concept
 3   and are patent eligible. See Presqriber, 2015 U.S. Dist. LEXIS 177436, *16.
 4         Roku’s Motion also fails for another reason—it discusses one claim of one
 5   patent and asks the court to invalidate 154 claims (five of them independent, and 64 of
 6   them asserted against Roku) of three patents spanning method, apparatus, and
 7   computer readable medium claims. Roku’s naked assertion that “[a]ll of the Janik
 8   Patents’ independent claims are substantially the same” is insufficient. (D.I. 32 at
 9   10:22). As discussed above, each patent claim is presumed valid independent of the
10   other claims. Dana Corp., 279 F.3d at 1376. Here, even a quick glance at the various
11   claims disproves Roku’s assertion of representativeness. Independent claim 5 of the
12   505 Patent is drawn to “non-transitory computer readable media” and not a method
13   like claim 1 of the 505 Patent. (D.I. 28-7 at 7:51). Claim 10 of the 505 Patent adds the
14   element of having the second data control movement of a cursor. (Id. at 8:43-46).
15   Claim 17 adds that the universal controlling device contains a WLAN transceiver.
16   (Id. at Reexamination Certificate (“C1”) 1:38-40). Claim 19 adds a speaker to the
17   universal controlling device for playing audio in response to input to the device. (Id. at
18   C1 1:46-49). Claim 2 of the 504 Patent adds the element that the universal controlling
19   device supports two different “operational modes” to distinguish between the input
20   types. (D.I. 28-6 at 7:1-36). Claim 7 provides that the data are transmitted from the
21   universal controlling device using an RF protocol. (Id. at 8:4-6). Claim 20 adds the
22   element of causing the universal controlling device to perform an operation in
23   response to a sound input. (Id. at C1 1:56-58). Roku provides no argument or analysis
24   as to why any of these additional elements are routine or conventional. With both the
25   presumption of validity and all inferences currently in UEI’s favor, these claims
26   cannot be wantonly invalidated on a motion to dismiss after no showing by Roku. See
27   Presqriber, 2015 U.S. Dist. LEXIS 177436 at *15-16.
28         C.     The Scott Patents are Valid Under Section 101.
                                                15
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 22 of 33 Page ID #:853




 1         The 532 Patent and the 446 Patent (collectively the “Scott Patents”) are patent
 2   eligible under both prongs of the Alice test. The Scott Patents are directed to specific
 3   problems in the field of remote control devices. The 532 patent solves the problem of
 4   having a large number of user interactions with a GUI on a remote control and a
 5   correspondingly large number of soft-key buttons on the GUI by automating the
 6   processes for controlling a multitude of devices. The 446 patent provides a method for
 7   capturing, storing, and transmitting specific data for debugging remote control
 8   applications. The Scott Patents also contain limitations that alone and in combination
 9   were not well-understood, routine, or conventional, such as automatically created
10   sequences of instructions, and specific data captured in a specific way that is tied to
11   remote control applications. For these reasons, the Court should deny Roku’s Motion
12   with respect to the Scott Patents.
13                1.     Summary of the Scott Patents.
14         The Scott Patents are both entitled “User Interface for a Remote Control
15   Application.” At the time of the 532 Patent, prior art universal remote controls relied
16   on numerous hard keys for control, such that the control interface became more
17   crowded and less user friendly on remotes able to control a greater number of
18   appliances (D.I. 28-8 at 1:18-36). The invention of the 532 Patent is a simplified user
19   interface, where an automatically created sequence of instructions performs
20   interactions with controllable devices without requiring user input (and additional
21   keys) at every step of the way.
22         At the time of the 446 Patent prior art universal remote control applications
23   were not able to be properly debugged after the initial sale to consumers, leading to
24   problems in the field that could not be corrected. (D.I. 28, ¶ 196). The invention of
25   the 446 Patent is a method of debugging a remote control application that stores
26   specific data (user interaction data), captured at a specific time (during device
27   operation), in a specific way (on the controlling device), and processing that data in a
28   specific way (uploading for debugging). (D.I. 28-9 at 38:43-57).
                                               16
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 23 of 33 Page ID #:854



                  2.     The 532 Patent is Directed to Improvements in Remote
 1                       Controls that Automate Certain Responses to User Interaction.
 2         The claims of the 532 Patent are valid under Alice step one as they are not
 3   directed to an abstract idea. The 532 Patent claims a specific solution to the problem
 4   of a cluttered remote control GUI requiring a multitude of keys to control a multitude
 5   of functions of a multitude of devices. This solution is a specifically structured user
 6   interface paired with a specific functionality related to that structure—a patent-eligible
 7   technological improvement and not an unpatentable abstract idea. See Trading Techs.
 8   Int'l v. CQG, Inc., Case No. 05-cv-4811, 2015 U.S. Dist. LEXIS 22039, *11-*12
 9   (N.D. Ill., Feb. 24, 2015) (aff’d by Trading Techs. Int'l, Inc. v. CQG, Inc., 675 Fed.
10   Appx. 1001, 1004 (Fed. Cir. 2017)). In Trading Techs., the court held patent-eligible
11   claims relating to a user interface that displayed certain securities trading information.
12   The claims solved a problem with prior art GUIs (not updating certain trading
13   information with the fast-paced market) with a method that displayed specific types of
14   information and allowed a user to set certain parameters to place an order. Id.
15         As in Trading Techs., the 532 patent solves a prior art problem GUIs–cluttered
16   interfaces because each function and each appliance required their own keys—with a
17   uniquely structured interface. The solution takes the form of a method involving (1) a
18   GUI icon representing a controllable appliance; (2) using an automatically created
19   series of instructions reflecting a user interaction with the icon; and (3) executing
20   those instructions in response to the user interaction with the icon. (D.I. 28-8 at
21   39:10-26). For example, in a device setup operational mode, the assigned functionality
22   of GUI icons and soft keys may relate to “[d]evices... that are not yet setup.” (Id. at
23   12:51-64). When a user selects a device, setup is “automatically initiated” to
24   “establish a starting configuration for the remote control application.” (Id. at 12:65–
25   13:7). By automatically setting functionality for keys based on the operational mode,
26   and by automatically performing processes like setup, the invention of the 532 patent
27   reduces the number of keys and user interactions required for remote control
28   operation. This is a concrete technological improvement to remote control interfaces
                                                17
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 24 of 33 Page ID #:855




 1   and patent-eligible. See Trading Techs., 2015 U.S. Dist. LEXIS 22039 at *12.
 2         Roku’s characterization of the 532 Patent as directed to “representing computer
 3   operations with a user interface element” (D.I. 32 at 16:14) is another gross
 4   oversimplification—precisely what the court faulted the defendant for in Trading
 5   Techs. See Trading Techs., 2015 U.S. Dist. LEXIS 22039 at *11 (“CQG ignores much
 6   of the details of the representative claims” such as the specific types of information to
 7   display). Just as in Trading Techs., Roku ignores the limitations of the 532 Patent,
 8   which is more specific and concrete than the general idea of representing any sort of
 9   computer operation with a GUI icon. The 532 patent is about automating certain
10   processes to lessen the required number of keys and user interactions on a remote
11   control. This is a far cry from the unpatentable concept in Uniloc USA, Inc. v. HTC
12   Am., Inc., Case No. C17-1558JLR, 2018 U.S. Dist. LEXIS 100737, *16 (W.D. Wash.
13   June 14, 2018), where the patent covered only the result of “wirelessly controlling
14   remote devices” and not a specific means of doing so.
15         The 532 Patent does not claim a mere result (and it doesn’t claim the all-
16   encompassing result of representing computer operations with GUI icons)—it claims a
17   specific means for reducing the number of keys and user interactions required for
18   remote control GUIs by using certain types of icons (representing appliances) and
19   automatically created sequences of instructions doing certain things (reflecting user
20   interactions). (D.I. 28-8 at 39:42–40:10). Claims directed to specific, improved GUIs
21   are patent-eligible. See, e.g., Core Wireless, 880 F.3d at 1363. The 532 Patent claims
22   a patent-eligible improvement in the set-up process of remote control devices.
23                3.    The 532 Patent Contains Inventive Concepts.
24         Even if the 532 Patent claims did not pass Alice step one, they would be valid
25   under Alice step two because they contain inventive concepts. Exemplary claim 10
26   requires a specific type of GUI icons performing specific functions to automate certain
27   controls and reduce the required number of icons and user interactions. This concrete
28   way to improve a technological process is an inventive concept. See Trading Techs.,
                                                18
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 25 of 33 Page ID #:856




 1   2015 U.S. Dist. LEXIS 22039 at *16 (a “static price axis” was an inventive concept
 2   because it was a specific type of data that helped solve a problem in the prior art).
 3         Roku asserts that the prior art as described in the specification contain elements
 4   like GUIs, remote control applications, and responses to user inputs, so none of those
 5   elements are inventive concepts. (D.I. 32 at 17:25-20:19). Setting aside the illogic of
 6   the Patent Office issuing a patent where the specification, according to Roku,
 7   demonstrates every element to be present in the prior art, Roku’s argument crumbles
 8   because it does not accurately describe the patent claims. Exemplary of Roku’s
 9   mischaracterization is the assertion that the 532 Patent’s claims are no different from a
10   user clicking the save icon in a word processing program to save a document. (D.I. 32
11   at 19:17-20:10). But, the 532 Patent does not merely claim execution of instructions
12   (like saving a document) upon interaction with a GUI icon. The 532 Patent claims a
13   specific type of GUI icon which represents a controllable external device, not a local
14   feature like saving. It also claims a specific type of automatically created instructions,
15   including a sequence of instructions that performs multiple steps without user
16   interaction, which is unlike the save icon click that performs one step (saving to
17   memory) with little more requiring automation. Regardless, Roku does not identify
18   either of these elements in the prior art or explain how they are routine or
19   conventional. These specific elements “eliminated some problems of prior art GUIs”
20   by reducing the number of required buttons and user interactions, so they are inventive
21   concepts. Trading Techs., 2015 U.S. Dist. LEXIS 22039 at *16. In light of UEI’s
22   factual allegations of inventiveness (D.I. 28 at ¶ 179), the presumption of patent
23   validity, and the standard on a motion to dismiss requiring the Court to accept UEI’s
24   well-pleaded factual allegations as true, Roku’s motion fails.
25         Roku also fails to explain how the one claim it analyzes is representative of all
26   UEI’s asserted claims. Claim 11 adds the inventive concept that the programming for
27   creating the sequence of instructions is resident on the controlling device. (D.I. 28-8
28   at 40:11-14). This is unconventional in light of the fact that at the time of the patents,
                                                 19
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 26 of 33 Page ID #:857




 1   remote control devices were generally dumb devices containing minimal software.
 2   Claim 12 adds the inventive concept that the sequence of instructions transmit a
 3   command to the appliance to place it into a desired state of operation. (D.I. 28-8 at
 4   40:16-26). Roku’s examples of local operations (like saving documents) do nothing
 5   to show how automatically changing the operational state of a remote appliance (like
 6   from disconnected to connected, or into playback mode, or on or off) was
 7   conventional. Once again, these elements are not “facially recognizable” as
 8   conventional, so Roku fails to carry its burden to demonstrate their invalidity on its
 9   motion to dismiss. See Presqriber, 2015 U.S. Dist. LEXIS 177436 at *16.
10                4.    The 446 Patent is Directed to an Improvement in Debugging
11                      Remote Control Applications.
           The claims of the 446 Patent are valid under Alice step one as they are not
12
     directed to an abstract idea. The 446 Patent claims a specific solution to the problem
13
     of improving remote control application performance through debugging by using
14
     specific data in a specific way for a specific purpose—a patent-patent eligible
15
     technological improvement and not an abstract idea. See Capstan, 228 F. Supp. 3d at
16
     1244. In Capstan, the court held that claims relating to a system for individual control
17
     of agricultural spraying valves was patent eligible. Id. The core of the patent claims
18
     was a method that took specific data (values associated with spray flow like the speed,
19
     position, and vehicle effects), captured in a specific way (through user input), for a
20
     specific purpose (calculating optimal flow through each valve). Id. at 1242. The
21
     debugging solution of the 446 patent is a method involving (1) capturing data during
22
     operation of the controlling device; (2) that’s representative of user interactions with
23
     the controlling device and actions occurring thereby; (3) storing the captured data on
24
     the controlling device; (4) causing the controlling device to upload the data to a
25
     computer; (5) such that the data is available for debugging. (D.I. 28-9 at 38:43-57).
26
     For example, the remote control application may capture data associated with recently
27
     viewed channels to create and update a favorites list. (Id. at 6:25-35). As in Capstan,
28
                                               20
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 27 of 33 Page ID #:858




 1   this is a method using specific data captured in a specific way for a specific purpose
 2   that improves technological performance. See Capstan, 228 F. Supp. 3d at 1244
 3         Roku’s characterization of the 446 Patent as directed to “saving information to
 4   a remote location” is another improper oversimplification. (D.I. 32 at 21:9-10). The
 5   446 patent does not lay claim to saving any type of information to any type of remote
 6   location. The 446 Patent provides a concrete, step-by-step process for gathering a
 7   specific type of data, storing it in a specific way, and making it available in a specific
 8   way for a specific purpose, all on a remote control application. This is far afield of the
 9   invalid data collection patent in Content Extraction & Transmission LLC v. Wells
10   Fargo Bank, N.A., 776 F.3d 1343, 1347 (Fed. Cir. 2014), which broadly related to
11   storing all data from any document in a computer. The 446 Patent, in contrast,
12   describes a method for gathering specific types of data, storing and processing it in a
13   specific way, all for a specific purpose, just the like the patent eligible method in
14   Capstan of improving a sprayer with specific data processed in a specific way.
15         Roku argues that the 446 Patent claims a result without explaining the how—
16   but the concrete steps of the claims are the how. The controlling device captures user
17   interaction data, stores that data on the controlling device, uploads the data to
18   computer, and thus the data is available for debugging. This is not merely the “result”
19   that data is available for debugging. (D.I. 32, 22:3-10.) The claim elements provide
20   detailed steps for arriving at that result, and the result is an improvement in remote
21   control technology. See Capstan, 228 F. Supp. 3d at 1244. The 446 Patent is directed
22   to a patent-eligible technological improvement, and Roku’s Motion fails.
23                5.     The 446 Patent’s Claims Contain Inventive Concepts.
24         On Alice step two, Roku once again oversimplifies 446 Patent claim 1, and
25   argues that it boils down only to a “storing” limitation. (D.I. 32 at 23:6-25). This flies
26   in the face of the claim language and UEI’s factual allegations. The 446 Patent is not
27   simply directed to any kind of data—it is directed to storing specific types of data
28   (user interactions with an interface element of a remote control application and actions
                                                21
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 28 of 33 Page ID #:859




 1   occurring in the application as a result of the interaction) in a specific way (on the
 2   controlling device). (D.I. 28-9 at 38:43-57). And this was unconventional at the time
 3   of the patent—monitoring data within the controlling device, and specifically tracking
 4   data resulting from user interactions was not typical. (D.I. 28 at 52:1-3).
 5         Roku also fails to explain how the one claim it analyzes is representative of all
 6   UEI’s asserted claims. Claim 2 adds the element of that the data stored in the
 7   controlling device is stored within an event journal. (D.I. 28-9 at 38:58-60). Roku
 8   does not explain how this specific way of storing data— involving, for example,
 9   entries with various categories of data for each interaction—was conventional
10   (particularly in light of the fact that the event journal is within the controlling device).
11   Claim 3 adds the element that the captured data include the time of the interactions
12   with the remote control application. (Id. at 38:58-60). Roku has not explained how
13   storing any data about and within the remote control application is conventional, much
14   less the specific category of time stamp data. Finally, claim 4 adds the element that
15   the event journal be encrypted. (Id. at 38:66-67). Encryption is often reserved for
16   protecting confidential information, and is certainly above and beyond the abstract
17   concept of simply storing data. (Id. at 33:49-55). Once again, Roku fails to carry its
18   burden to demonstrate their invalidity on its motion to dismiss. See Presqriber, 2015
19   U.S. Dist. LEXIS 177436 at *16. Since Roku failed to even discuss the actual
20   elements of the 446 Patent, much less dispute UEI’s factual allegations of
21   inventiveness, Roku’s motion to dismiss fails as to the 446 patent.
22         D.     The FAC States a Claim for Willful Patent Infringement.
23         UEI has sufficiently pled a claim for willful patent infringement as to each of
24   the asserted patents. Whether a party engaged in willful patent infringement is a
25   matter of the trial court’s discretion based on the facts of the case. Halo Elecs., Inc. v.
26   Pulse Elecs., Inc., 136 S.Ct. 1923, 1934-35 (2016). Such conduct has been described
27   as “willful, wanton, malicious, bad-faith, deliberate, consciously wrongful, flagrant,
28   or—indeed—characteristic of a pirate.” Id. at 1928-30. The Federal Circuit has
                                                 22
                            UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 29 of 33 Page ID #:860




 1   identified non-exhaustive factors that a court may consider when determining whether
 2   an accused infringer’s behavior is egregious, including “whether the infringer
 3   deliberately copied the ideas or design of another” and the “[d]efendant's size and
 4   financial condition.” Read Corp. v. Portec Inc., 970 F.2d 816, 826 (Fed. Cir. 1992).
 5   Here, UEI alleged willful infringement at least by alleging that Roku copied UEI’s
 6   technology despite being a large company that could have legally licensed it.
 7         In the FAC, UEI alleged that Roku either knew or should have known of the
 8   asserted patents as of at least September 2017, based on one or more of
 9   communications between the parties, UEI’s marking, and/or cross references in
10   Roku’s patents and patent applications. (D.I. 28 at ¶¶ 22, 37, 57, 83, 102, 125, 147,
11   170, 188, 205). With respect to the 642, 389, 325, and 853 Patents, UEI alleged that:
12   (i) the patents relate to features incorporated into versions of UEI’s QuickSet product
13   family (D.I. 28 at ¶¶ 20, 22); (ii) UEI provided Roku with access to technical
14   information and software developer kits (“SDKs”) that “allowed Roku to copy
15   patented aspects of UEI’s QuickSet® technology….” (id. at ¶ 22); and (iii) after
16   receiving access to information about UEI’s technology, Roku released products
17   and/or software with features that infringe the asserted patents (id.). With respect to
18   the 309, 504, 505, 532, and 446 Patents, UEI alleged that Roku tested UEI’s Nevo
19   products and, after gaining possession and knowledge of the products, copied the
20   patented features and released such features into the accused products. (Id. at ¶¶ 126,
21   148, 171, 189, 206). The FAC also alleges that Roku is a large public company with
22   hundreds of millions in revenue, yet it opted not to pay when offered a license to
23   UEI’s technology (id. at ¶ 37, 57, 83, 102). Thus, UEI’s FAC goes beyond merely
24   alleging that Roku knew of the asserted patents and continued infringement; it alleges
25   that Roku engaged in egregious behavior by copying patented technology disclosed to
26   Roku during business discussions or via Roku’s acquisition of products and that Roku
27   included such technology in its own products without authorization.
28         In its Motion, Roku argues that allegations of knowledge and continued
                                               23
                          UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 30 of 33 Page ID #:861




 1   infringement are insufficient to state a plausible claim for willful infringement. (D.I.
 2   32 at 24-25). Roku’s argument is irrelevant to this case, as UEI’s allegations go
 3   beyond that threshold and support a finding of egregiousness under multiple Read
 4   factors, including that Roku copied UEI’s designs and technology despite its size and
 5   finances. (D.I. 28 at ¶¶ 20, 22, 37, 57, 83, 102, 126, 148, 171, 189, 206). When
 6   accepting these allegations as true, UEI states a claim for willful infringement.
 7         Roku’s Motion also argues—without any authority—that to allege copying UEI
 8   needed to allege facts indicating actual copying and that UEI’s SDKs embody the
 9   asserted patents. (D.I. 32 at 25). Roku is incorrect. Whether Roku engaged in copying
10   is a question of fact. WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1336 (Fed. Cir. 2016).
11   UEI’s factual allegations relating to copying include that Roku had access to UEI’s
12   technology or products and subsequently included their features in later released
13   products and software. (D.I. 28, ¶¶ 20, 22, 126, 148, 171, 189, 206). UEI also alleges
14   that each of the asserted patents relate to features incorporated into or are embodied by
15   UEI’s QuickSet and Nevo products, of which UEI alleges that Roku copied. (Id.,
16   ¶¶ 20, 22, 126, 148, 171, 189, 206). UEI’s allegations are similar to cases finding at
17   least a factual question as to copying. See, e.g., WBIP, 829 F.3d at 1336-37 (holding a
18   jury could find copying where defendant’s engineers were aware of and had access to
19   plaintiff’s products, expressed reference to those products, and adopted the same
20   features into its own products). Elbit Sys. Land v. Hughes Network Sys., LLC, 2017
21   U.S. Dist. LEXIS 94495 (E.D. Tex. Jun. 20, 2017) (recommending denying motion
22   for summary judgment of no copying where evidence showed that defendant was
23   shown proposals for products and was familiar with product) (adopted by Elbit Sys.
24   Land & C4I Ltd. v. Hughes Network Sys., LLC, 2017 U.S. Dist. LEXIS 178887 (E.D.
25   Tex. Jul. 31, 2017)). Thus, UEI’s FAC states a claim for willful infringement based on
26   Roku’s copying UEI’s technology without authorization.
27   IV.   Conclusion
28         For at least the reasons stated above, the Court should deny Roku’s Motion.
                                                24
                           UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 31 of 33 Page ID #:862




 1
 2         Dated: January 21, 2019
 3
 4                                        By: /s/ Ryan W. Koppelman
 5                                        Ryan W. Koppelman (SBN 290704)
                                          Timothy R. Watson (SBN 293774)
 6                                        ALSTON & BIRD LLP
                                          1950 University Avenue, 5th Floor
 7                                        East Palo Alto, CA 94303
                                          Telephone: (650) 838-2000
 8                                        Facsimile: (650) 838-2001
 9                                        ryan.koppelman@alston.com
                                          tim.watson@alston.com
10
                                          Michael J. Newton (SBN 156225)
11                                        ALSTON & BIRD LLP
12                                        2828 North Harwood Street, 18th Floor
                                          Dallas, Texas 75201
13                                        Telephone: (214) 922-3400
                                          Facsimile: (214) 922-3899
14                                        mike.newton@alston.com
15                                        Evan W. Woolley (SBN 286385)
16                                        ALSTON & BIRD LLP
                                          333 South Hope Street, 16th Floor
17                                        Los Angeles, CA 90071
                                          Telephone: (213) 576-1000
18                                        Facsimile: (213) 576-1100
19                                        evan.woolley@alston.com

20                                        Attorneys for Plaintiff
                                          Universal Electronics Inc.
21
22
23
24
25
26
27
28
                                             25
                         UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 32 of 33 Page ID #:863



                                           CERTIFICATE OF SERVICE
 1
            I am employed in the County of San Mateo, State of California. I am over the age of 18 and
 2
 3   not a party to the within action; my business address is Alston & Bird LLP, 1950 University Avenue,

 4   Suite 500, East Palo Alto, California 94303. On January 21, 2019, I served the foregoing
 5   document(s) described as:
 6
     PLAINTIFF UNIVERSAL ELECTRONICS INC.’S DISCLOSURE OF
 7   ASSERTED CLAIMS AND INFRINGEMENT CONTENTIONS AND
     ACCOMPANYING DOCUMENT PRODUCTION
 8
     by the indicated means to the persons at the addresses listed:
 9
        Jonathan D Baker                                    Via Overnight Courier
10      jdbaker@dickinsonwright.com                         Via Hand Delivery
        Dickinson Wright PLLC                               Via U.S. Mail
11      800 West California Avenue Suite 110                Via E-mail
        Sunnyvale, CA 94086                                 Via Electronic Filing
12      Telephone: 408-701-6200
13
        Michael D Saunders                                  Via Overnight Courier
14
        msaunders@dickinsonwright.com                       Via Hand Delivery
15      Steven Robert Daniels                               Via U.S. Mail
        sdaniels@dickinsonwright.com                        Via E-mail
16      Dickinson Wright PLLC                               Via Electronic Filing
        303 Colorado Street Suite 2050
17      Austin, TX 78701
        Telephone: 512-770-4200
18
        Steven A Caloiaro                                   Via Overnight Courier
19      scaloiaro@dickinsonwright.com                       Via Hand Delivery
20      Dickinson Wright PLLC                               Via U.S. Mail
        100 West Liberty Street Suite 940                   Via E-mail
21      Reno, NV 89501                                      Via Electronic Filing
        Telephone: 775-343-7500
22
23          I am readily familiar with our firm’s processing of correspondence via electronic mail and
24
     U.S. Mail. I declare under penalty of perjury under the laws of the United States that the foregoing
25
     is true and correct; that I am employed in the office of a member of the bar of this Court at whose
26
     direction the service was made; and that this declaration was executed on January 21, 2019, at
27
28
                                                       26
                              UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
Case 8:18-cv-01580-JVS-ADS Document 37 Filed 01/21/19 Page 33 of 33 Page ID #:864




 1
 2         East Palo Alto, California.

 3
 4                                                               Jason A. Englund
                                                                 Alston & Bird LLP
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 27
                             UEI’S OPPOSITION TO ROKU’S MOTION TO DISMISS
